Title: To George Washington from William Greene, 22 October 1782
From: Greene, William
To: Washington, George


                  
                     Sir
                     Warwick 22d Octr 1782
                  
                  It gives me the severest Pain to address your Excellency upon a Subject that may bear the Complexion of adverting to the internal Police of your Army.  The Feelings however of Humanity, excited by the Solicitations of many valuable Citizens, will form my Apology.  Samuel Dyer, a Soldier in the Battalion of this State, has lately been tried by a General Court martial for Desertion, and probably is condemned to die.  He is of a very ancient and reputable Family here, and his present Relations and Friends are numerous and respectable.  They have pressed me with every Motive that can excite Compassion, and I am certain your Excellency’s Breast is never callous to the Cries of Distress.  If therefore the unhappy Youth can be respited from the Jaws of Death, a Monument of Gratitude will be erected in the Hearts of hundreds, who now esteem you their common Father and Friend.  By the best Information I can obtain, Dyer is not vitious in Nature; he is extremely imprudent, and commits Treason without Consideration.  ’Tis possible he may be reclaimed, and yet become an useful Member of Society.  He is easily seduced & this has probably been the Cause of his unhappy Fate.  If your Excellency should be inclined to Clemency, the Prayers of an afflicted Mother, of Brothers, Sisters and Connections will ascend to Heaven in grateful Fervor, while a contrary Decision can only assuage their Grief, as resulting from the Orders of General Washington.  I have the Honor of being Sir, with every degree Esteem & Regard, your Excellency’s most obedt & very humble Servt
                  
                                          
                            
                            W. Greene
                        
               